Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2017/ 116505 filed in China on 12/15/2017, published as WO 2018/192248 on 10/25/2018.
Acknowledgment is made of applicant’s claim for foreign priority of application 201710266661.2 filed in China on 04/21/2017.
	Currently claims 1-20 are pending.
Claim Objections
Claims 11-15 are objected to under 37 CFR 1.75(c) as being in improper form because the claim does not refer to a preceding claim. See MPEP § 608.01(n).  
In Claim 11 – the claimed features “and/or” and “reducing luminous intensities of other sub-pixels in the first pixel (lower/less??) than the blue sub-pixel” in the limitation “increasing a luminous intensity of the blue sub-pixel in the first pixel, and/or reducing luminous intensities of other sub-pixels in the first pixel than the blue sub-pixel, so as to relatively increase the luminous intensity of the blue sub-pixel in the first pixel with respect to the other sub-pixels in the first pixel” making the claim not definite or clear. Appropriate correction is required. Claims 12-15 are also objected to due to their virtue of dependency.
For examination purposes the claimed features are assuming to be: “increasing a luminous intensity of the blue sub-pixel in the first pixel, so as to relatively increase the luminous intensity of the blue sub-pixel in the first pixel (higher) with respect to the other sub-pixels in the first pixel”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2013/0321497 in view of Chen et al. CN 106328094 and Tanaka et al. US 2009/0109358.
Claim 1: Kang discloses a liquid crystal display device, comprising: 
(Fig. 1) a display panel [0005] and a controller (inherent), 
the display panel comprises a display region 103/102/101 (view areas B/A, seal area 101), a plurality of pixels arranged in a matrix are provided in the display region, each of the plurality of pixels comprises a red sub-pixel, a blue sub-pixel and a green sub-pixel, 
the display region comprises a middle portion 103 (central view area B) and a peripheral portion 102 (peripheral view area A) [0005] outside the middle portion 103, and at least one first pixel of the plurality of pixels is provided in the peripheral portion, 
except 
the controller is configured to relatively increase a luminous intensity of a blue sub-pixel in the first pixel.  
However Chen et al. and Tanaka et al. teach
Regarding the limitation “the controller is configured to relatively increase a luminous intensity of a blue sub-pixel in the first pixel”: Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue sub-pixel of the first pixel in the peripheral portion 102 different than a luminous intensity applied in the central portion 103 (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color. Thus to a person versed in the art a combination of Kang/Chen/ Tanaka meets the claimed limitation, as all the claimed functions are known in the prior art.
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Chen’s structure in order to provide improved cost and function, as taught by Chen [0057]; and with Tanaka’s structure in order to provide improved cost and function, as taught by Tanaka [0057]
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Chen’s structure in order to provide improved uniformity of display, as taught by Chen [Abstract]; and with Tanaka’s structure in order to provide improved display quality, as taught by Tanaka [0012]

Claims 9, 11-15
Claims 9, 15: (Fig. 11) the controller comprises a data drive circuit 1102 (data drive control unit) [0086], the data drive circuit 1102 is configured to transmit a relatively increased grayscale voltage to the blue sub-pixel in the first pixel (inherent, for generating grayscale signal of RBG of each pixel) [0032]; Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue sub-pixel of the first pixel in the peripheral portion 102 different than a luminous intensity applied in the central portion 103 (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color. Thus to a person versed in the art a combination of Kang/Chen/Tanaka meets the claimed limitation, as all the claimed functions are known in the prior art.
Claim 11: Regarding the limitation “increasing a luminous intensity of the blue sub-pixel in the first pixel, so as to relatively increase the luminous intensity of the blue sub-pixel in the first pixel with respect to the other sub-pixels in the first pixel”: Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue sub-pixel of the first pixel in the peripheral portion 102 different than a luminous intensity applied in the central portion 103 (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color. Thus to a person versed in the art a combination of Kang/Chen/ Tanaka meets the claimed limitation, as all the claimed functions are known in the prior art.
Claim 12: Regarding the limitation “a data signal applied to a data line connected with the blue sub-pixel in the first pixel is increased”: Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue sub-pixel of the first pixel in the peripheral portion 102 different than a luminous intensity applied in the central portion 103 (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color. Thus to a person versed in the art a combination of Kang/Chen/ Tanaka meets the claimed limitation, as all the claimed functions are known in the prior art.
Claim 13: Regarding the limitation “data signals applied to data lines connected with the other sub-pixels in the first pixel except the blue sub-pixel in the first pixel are reduced”: Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color. Thus to a person versed in the art a combination of Kang/Chen/ Tanaka meets the claimed limitation, as all the claimed functions are known in the prior art.

Claim 2: Kang et al. disclose 
(Fig. 11) a plurality of data lines and a data drive circuit 1102 (data drive control unit) [0086], the controller comprises a signal control circuit 902 (signal compensation module) [0082],
(Fig. 11) the plurality of data lines include a first data line, a second data line and a third data line, the first data line is connected with the blue sub-pixel in the first pixel, and the second data line is connected with a red sub-pixel in the first pixel, and the third data line is connected with a green sub-pixel in the first pixel (inherent, for generating grayscale signal of RBG of each pixel) [0032]; 
the data drive circuit 1102 is configured to apply data signals to the plurality of data lines (controlling each column number i and row number j of pixels) [0086]; and 
the signal control circuit 902 (signal compensation module) is arranged between the data drive circuit 1102 (data drive control unit) and the plurality of data lines, and is (signal compensation module 902 performs signal compensation on display drive signal of each pixel of boundary area of view area or area outside of view area boundary, and then outputs compensated and uncompensated respective display drive signal of each pixel to respective pixel) [0089].
and Chen et al. teach
(Fig. 4) the signal control circuit is configured to control magnitude of the data signals transmitted from the plurality of data lines to the first pixel so as to adjust luminous intensities of respective sub-pixels in the first pixel (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055];
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Chen’s structure in order to provide improved uniformity of display, as taught by Chen [Abstract];

Claims 5, 6, 16-19: Kang et al. disclose as above
Chen et al. teach 
Claim 5: (Fig. 4) at least one second pixel of the plurality of pixels is further provided in the peripheral portion s2 or the middle portion s1, the plurality of data lines (inherent) extend along a column direction of the plurality of pixels and further include a fourth data 
Claims 6, 16-19: (Fig. 4) at least one second pixel of the plurality of pixels is further provided in the peripheral portion s2 or the middle portion s1, the plurality of data lines extend in a column direction of the plurality of pixels and further include a fifth data line and a sixth data line, the second pixel (B in lower rows of s2) and the first pixel (B in upper row of s2) are in a same column, the fifth data line is connected with a red sub-pixel (R in lower rows of s2) in the second pixel, and the sixth data line is connected with a green sub-pixel in the second pixel (G in lower rows of s2) – Note: each pixel has R/G/B sub-pixels, as the features are well known in the art.  
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Chen’s structure in order to provide improved uniformity of display, as taught by Chen [Abstract];

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2013/0321497, Chen et al. CN 106328094, Tanaka et al. US 2009/0109358 as applied to claim 1 above, and further in view of Ban et al. US 2014/0375703.
Claims 3, 4: Kang e al. disclose as above
Ban et al. teach
Claim 3: (Fig. 4) the signal control circuit comprises an amplifier 361 [0081], an input terminal 3611 of the amplifier is connected with the data drive circuit ADATA1, an 
Claim 4: (Fig. 11) the signal control circuit comprises a first transistor 8613 and a second transistor 8623, an input terminal and an output terminal of the first transistor 8613 are connected with the data drive circuit ADATA1 and the second data line DL1 respectively; an input terminal and an output terminal of the second transistor 8623 are connected with the data drive circuit ADATA2 and the third data line DL2 respectively; and control terminals of the first transistor 8613 and the second transistor 8623 are configured to be applied with control voltages to respectively adjust magnitude of the data signals applied to the second data line and the third data line (as taught by Chen [0055]).  
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Ban’s structure in order to provide improved power consumption, as taught by Ban [Abstract];

Claims 7, 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2013/0321497, Chen et al. CN 106328094, Tanaka et al. US 2009/0109358 as applied to claim 1 above, and further in view of Song et al. CN 106205506.
Claims 7, 8, 14, 20: Kang e al. disclose as above
Song et al. teach
Claims 7, 20: (Figs. 8, 9) the controller is connected with a dynamic backlight source 820/830 (the brightness of the backlight 820 is controlled by the PWM driving unit 830, equivalent to the claimed feature ‘dynamic backlight source’) [last paragraph, page 14], the dynamic backlight source 820/830 comprises a blue light unit corresponding to the (in order to compensate for the brightness of the backlight in the edge region, the gain value is separately set for each backlight partition, wherein the gain value can represent the required brightness of the backlight partition backlight to achieve) [first paragraph, page 15].
Claim 8, 14: (Figs. 8, 9) a backlight source drive circuit 830 (the brightness of the backlight is controlled by the PWM driving unit 830, equivalent to the claimed feature ‘dynamic backlight source drive circuit’), the backlight source drive circuit 830 is connected with the dynamic backlight source 820, the dynamic backlight source 820/830 further comprise other backlight units (R/G units) than the blue light unit B (Fig. 8), the backlight source drive circuit is configured to control the blue light unit to emit light, so that the blue light unit has the relatively increased luminous intensity with respect to other backlight units in the dynamic backlight source (in order to compensate for the brightness of the backlight in the edge region, the gain value is separately set for each backlight partition, wherein the gain value can represent the required brightness of the backlight partition backlight to achieve) [first paragraph, page 15]
Claim 14: (Figs. 8, 9) the dynamic backlight source 820/830 (the brightness of the backlight 820 is controlled by the PWM driving unit 830, equivalent to the claimed feature ‘dynamic backlight source’) [last paragraph, page 14] comprises a blue light unit corresponding to the blue sub-pixel in the first pixel (B pixel in peripheral region) (Fig. 8), the drive method comprises: controlling the blue light unit to emit light, so that the blue sub-pixel B in the first pixel has an increased luminous intensity with respect to the (in order to compensate for the brightness of the backlight in the edge region, the gain value is separately set for each backlight partition, wherein the gain value can represent the required brightness of the backlight partition backlight to achieve) [first paragraph, page 15].
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Song’s structure in order to provide improved color shifting at the edge, as taught by Song [Abstract];

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2013/0321497, Chen et al. CN 106328094, Tanaka et al. US 2009/0109358 as applied to claim 9 above, and further in view of Lee US 2018/0122296.
Claim 10: Kang e al. disclose as above
Chen et al. and Tanaka et al. teach
Regarding the limitation “the voltage drive circuit is configured to relatively increase the grayscale voltage transmitted to the blue sub-pixel in the first pixel”: Chen et al. in (Fig. 4) teach, for improving color uniformity specifically at the periphery of an LC display device [0028], the controller generate a luminous intensity of a blue sub-pixel of the first pixel in the peripheral portion 102 different than a luminous intensity applied in the central portion 103 (a first voltage is applied to the blue sub-pixel B in the central area s1 of the display area of the pixel array substrate, and a second voltage is applied to the blue sub-pixel B in the peripheral area s2 of the display area of the pixel array substrate…i.e., changing the magnitude of the voltage can control the brightness of the sub-pixels) [0055]; and Tanaka et al. in [0091] (Fig. 4) further teach a backlight 45 generating blue light with higher intensity than other colors, different than the blue color.
Lee further teaches
(Fig. 8) the data drive circuit 2210/2200 (control logic 2210/source IC 2220) comprises a voltage drive circuit [0077] 
(Fig. 9) a gamma voltage circuit 2215 (gamma adjustment unit) [0084], the gamma voltage circuit 2215 is configured to generate a grayscale voltage (gamma control signal GMA, for adjusting a grayscale value of a data voltage) according to input display data (look-up table LUT 2214) [0084].a
It would have been obvious to one of ordinary skill in the art to modify Kang's invention with Lee’s structure in order to provide brightness correction, as taught by Lee [Abstract];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871